Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Claims 1-9, 11-23 and 32-34 are currently pending. Claims 22-23 and 33 are in condition for allowance. All rejections and objections are hereby withdrawn in view of the claim amendments. Support for the examiner’s amendments can be found in claim 20 and at paragraph [0069] of the specification. After the examiner’s amendment below claims 1-9, 11-18, 21-23 and 32-34 will be in condition for allowance.

II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Ms. Milan Vinnola on 05/07/2021.

CANCEL claims 19 and 20.
In claim 1, after the last line, ADD ---; wherein the light is at about 300 nm to 405 nm.---. 

III.      Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626